Exhibit 10.20

 

 

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT (this "Amendment"), dated as of December 9, 2014, to that
certain LOAN AGREEMENT dated as of August 25, 2014 is executed by and among LCI
SHIPHOLDINGS, INC., a non-resident corporation organized under the laws of the
Republic of the Marshall islands, with offices at 11 North Water St., Suite
18290, Mobile, Alabama 36602 ("Borrower"), INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized under the laws of Delaware, with offices at
11 North Water St., Suite 18290, Mobile, Alabama 36602 (together with its
successors and permitted assigns, "Guarantor"), and CITIZENS ASSET FINANCE, INC.
(f/k/a RBS Asset Finance, Inc.), a New York corporation, with offices at 71
South Wacker Drive, 29th Floor, Mailstop 1H2935, Chicago, Illinois 60606
(together with its successors and assigns, "Lender").

RECITALS:

WHEREAS, the Loan Agreement was executed and delivered by Borrower, Guarantor
and Lender to establish the terms and conditions pursuant to which Lender would
open a term loan credit facility in favor of Borrower with available credit
thereunder in a principal amount of up to TWENTY-THREE MILLION FORTY THOUSAND
AND NO/100 Dollars ($23,040,000.00) in order to refinance certain indebtedness
of Borrower under the DNB Credit Agreement (as defined in the Loan Agreement),
which debt was secured by a preferred mortgage lien and security interest
against the Marshall Islands-flagged vessel, GREEN DALE, Official Number 5236,
IMO Number 9181376 (the "Vessel") and to fund a portion of the acquisition price
payable by Waterman Steamship Corporation, an Affiliate of Borrower and of
Guarantor, in connection with the early termination of a bareboat charter of a
sister ship of the Vessel; and

WHEREAS, Borrower and Guarantor have requested that Lender agree (a) to amend
the definition of Consolidated EBITDA of Section 1.1, and the Minimum
Consolidated Tangible Net Worth covenant of Section 6.10(c) of the Loan
Agreement, to include a deduction for Specified Impairment Losses, and (b) to
add a definition for Specified Impairment Losses to Section 1.1, to conform with
comparable amendments made to the corresponding covenant in force under the
senior credit facility in favor of Guarantor, the parent of Borrower; and

WHEREAS, Lender has agreed to amend the definition of Consolidated EBITDA and
the Minimum Consolidated Tangible Net Worth covenant as requested provided that
Borrower and Guarantor execute an amendment to the Loan Agreement reflecting the
changes to those provisions.

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Guarantor and Lender hereby agree as follows:

The following amendments to the Loan Agreement are effective as of the date
hereof:

1.The definition of "Consolidated EBITDA, in Section 1.1 of the Loan Agreement,
is amended and restated to read, in its entirety, as follows:

"Consolidated EBITDA" means, for any period, with respect to the Parent and its
Subsidiaries, including Borrower, the sum of (without duplication) (i)
Consolidated Net Income; (ii) all Consolidated Interest Expense of the Parent
and its Subsidiaries; (iii) income taxes of the Parent and its Subsidiaries; and
(iv) depreciation and amortization of the Parent and its Subsidiaries determined
on a consolidated basis in accordance with

 

--------------------------------------------------------------------------------

 

GAAP for such period; provided that if any Subsidiary is not wholly-owned by the
Parent, Consolidated EBITDA shall be reduced (to the extent not otherwise
reduced in accordance with GAAP) by an amount equal to (A) the amount of
Consolidated Net Income attributable to such Subsidiary multiplied by (B) the
percentage ownership interest in the income of such Subsidiary not owned by the
Parent on the last day of such period; and provided, further, that for purposes
of the foregoing calculation, any Specified Impairment Losses shall be excluded
from (so as not to reduce) Consolidated Net Income.

2. A definition of "Specified Impairment Losses," reading as follows, is added
to Section 1.1 of the Loan Agreement in appropriate alphabetical order:

"Specified Impairment Losses" means impairment losses incurred by the Guarantor,
as Parent, and its Subsidiaries, including Borrower, on a consolidated basis,
that, in accordance with GAAP, result from the placement of the following assets
as held for sale on the balance sheet of the Parent and its Subsidiaries: the
vessel EGS TIDE, the vessel EGS WAVE, the vessel EGS CREST, the vessel NAIDA
RAMIL, the vessel PEGGY PALMER and the vessel OCEAN PORPOISE, in an amount not
to exceed, in the aggregate, $41,000,000; provided that such impairment losses
are incurred by March 31, 2015 at the latest.

3. Section 6.10 of the Loan Agreement is amended and restated to read, in its
entirety, as follows:

Section 6.10Financial Covenants. Until Borrower has paid and performed all of
the Obligations, in full, Guarantor, as Parent, and its Subsidiaries shall
maintain the following financial covenants on a consolidated basis:

(a) Maximum Consolidated Leverage Ratio. A Consolidated Leverage Ratio of not
greater than (A) 4.50:1.00 through the Fiscal Quarter ending June 30, 2014, (B)
5.00:1.00 beginning with the Fiscal Quarter ending September 30, 2014 through
the Fiscal Quarter ending December 31, 2015, (C) 4.75:1.00 for the Fiscal
Quarter ending March 31, 2016, (D) 4.50:1.00 beginning with the Fiscal Quarter
ending June 30, 2016 through the Fiscal Quarter ending September 30, 2016, and
(E) 4.25:1.00 as of each Fiscal Quarter-end thereafter, tested quarterly at the
end of each Fiscal Quarter based on the four most recent Fiscal Quarters for
which financial information is available.

(b) Minimum Liquidity. Liquidity of not less than (A) $15,000,000 through the
Fiscal Quarter ending June 30, 2014, and (B) $20,000,000 as of each Fiscal
Quarter end thereafter, tested quarterly at the end of each Fiscal Quarter.

(c) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net Worth,
tested quarterly as of the end of each Fiscal Quarter, in an amount of not less
than the sum of (A) $228,000,000, minus (B) the Specified Impairment Losses,
plus (C) 50% of all Consolidated Net Income of Parent and its Subsidiaries,
including Borrower, earned after December 31, 2011 (eliminating any effect on
Consolidated Net Income in any applicable period as a result of the Specified
Impairment Losses) plus (D) 100% of the proceeds of all issuances of Equity
Interests (common or preferred) of the Parent and its Subsidiaries (on a
consolidated basis) received after December 31, 2011 (other

 

--------------------------------------------------------------------------------

 

than issuances in connection with the exercise by a present or former employee,
officer or director under a stock incentive plan, stock option plan or other
equity-based compensation plan or arrangement).

(d) Consolidated EBITDA to Consolidated Interest Expense. A ratio of
Consolidated EBITDA to Consolidated Interest Expense of not less than 2.50 to
1.00 tested quarterly at the end of each Fiscal Quarter based on the four most
recent Fiscal Quarters for which financial information is available.

(e) Minimum Consolidated Fixed Charge Coverage Ratio. A Consolidated Fixed
Charge Coverage Ratio of not less than (A) 1.15:1.00 through the Fiscal Quarter
ending June 30, 2014, (B) 1.10:1.00 beginning with the Fiscal Quarter ending
September 30, 2014 through the Fiscal Quarter ending December 31, 2014, (C)
1.15:1.00, beginning with the Fiscal Quarter ending March 31, 2015 through the
Fiscal Quarter ending December 31, 2015, (D) 1.20:1.00, beginning with the
Fiscal Quarter ending March 31, 2016 through the Fiscal Quarter ending June 30,
2016„ and (E) 1.25:1.00 as of each Fiscal Quarter end thereafter tested
quarterly at the end of each Fiscal Quarter based on the four most recent Fiscal
Quarters for which financial information is available.

The calculations of the financial covenants shall be made on a pro forma basis
after giving effect to any acquisitions and dispositions such that (i) income
statement and cash flow statement items attributable to property disposed of
shall be excluded to the extent relating to any period prior to the date of such
acquisition, (ii) income statement and cash flow statement items attributable to
any entity or property acquired, for the prior four rolling quarters, shall be
included to the extent related to any period applicable in such calculations and
supported by financial statements or other information satisfactory to the
Administrative Agent (or following any termination of the Senior Credit
Agreement, satisfactory to Lender), and (iii) any Debt assumed in connection
with any such transaction shall be deemed to have been incurred as of the first
day of the applicable period.

The execution and delivery of this Amendment has been duly authorized, and all
conditions and requirements have been satisfied and performed that are necessary
to make this Amendment a valid and binding agreement, and to effect the
amendment of the Loan Agreement as provided herein.

All of the warranties, representations, covenants and agreements of Borrower and
Guarantor, and all the rights, immunities, powers and the remedies of Lender,
that are set forth in the Loan Agreement, as previously amended, are
incorporated herein and shall apply with the same force and effect as though set
forth at length in this Amendment.

This Amendment shall be construed in connection with and as part of the Loan
Agreement, as previously amended. Capitalized terms not otherwise defined herein
that are defined in the Loan Agreement, as previously amended, are used herein
with such defined meanings. If for any reason this Amendment, or any part
hereof, shall be declared invalid or unenforceable for any reason whatsoever,
such invalidity or unenforceability shall not be deemed to affect the validity
or enforceability of the Obligations, any other Loan Document, or the remaining
portions of this Amendment.

Except as expressly amended hereby, all provisions of the Loan Agreement, as
previously amended, remain in full force and effect. The Loan Agreement, as
previously amended, and as further

 

 

 

 

 





--------------------------------------------------------------------------------

 

Picture 1 [c041-20141231ex1020363d7g001.jpg]



--------------------------------------------------------------------------------